Case 0:19-cv-62557-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 1 of 7



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION

                                           CASE NO: ___________

  RODGER COONEY,

         Plaintiff,

  v.

  NATIONAL FIRE PROTECTION, LLC,

        Defendant.
  _______________________________________/

                           COMPLAINT AND DEMAND FOR JURY TRIAL

                                          INTRODUCTION

         1.      Plaintiff, RODGER COONEY ( “Plaintiff”), brings this action against Defendant,

  NATIONAL FIRE PROTECTION, LLC (“Defendant”), for violations of the Family and Medical

  Leave Act, as amended, 29 U.S.C. § 2601, et seq. (“the FMLA”), and seeks to recover from

  Defendant back pay, an equal amount as liquidated damages, declaratory and other equitable relief,

  including front pay, costs and reasonable attorneys’ fees.

         2.      Plaintiff also brings this action against Defendant for disability discrimination in

  violation of the American with Disability Act of 1990, as amended, 42 U.S.C. § 12111 et seq. (the

  “ADA”), and the Florida Civil Rights Act, Fla. Stat. § 760.01, et seq. (the “FCRA”), and seeks to

  recover from Defendant back pay, compensatory and punitive damages, declaratory and other

  equitable relief, including front pay, costs and reasonable attorneys’ fees.




                                                       1
Case 0:19-cv-62557-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 2 of 7



                   JURISDICTION, VENUE & CONDITIONS PRECEDENT

         3.      This action arises under the FMLA and the ADA. This Court has original

  jurisdiction over those claims pursuant to 28 U.S.C. § 1331. It has supplemental jurisdiction over

  Plaintiff’s FCRA claims pursuant to 28 U.S.C. § 1367.

         4.      Venue is proper in the U.S. District Court for the Southern District of Florida (the

  “District”) because Plaintiff was employed in the District by Defendant, which at all relevant times

  hereto conducted and/or continues to conduct business in the District and because the acts that give

  rise to Plaintiff’s claims occurred within the District.

         5.      All conditions precedent to the bringing of this action have been satisfied and/or

  waived. On or about January 22, 2019, Plaintiff dual filed a Charge of Discrimination against

  Defendant with the U.S. Equal Employment Opportunity Commission and the Florida

  Commission on Human Relations alleging disability discrimination under the ADA and FCRA

  (the “Charge”). More than 180 days have lapsed since the filing of the Charge. On or about

  September 18, 2019, the U.S. EEOC issued its Notice of Right to Sue. The Florida Commission

  on Human Relations has issued no determination.

                                               PARTIES

         6.      At all times relevant hereto, Defendant was an “employer” covered by the FMLA

  because it was engaged in commerce or in an industry affecting commerce and employed 50 or

  more employees within 75 miles of where Plaintiff worked each working day during each of 20 or

  more calendar workweeks.

         7.      At all times relevant hereto, Plaintiff was an “employee” entitled to the protections

  of the FMLA. Plaintiff: (a) suffered from a serious health condition as defined by the FMLA,

  which necessitated FMLA leave; (b) was employed by Defendant for at least 12 months and



                                                         2
Case 0:19-cv-62557-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 3 of 7



  worked at least 1,250 hours during the relevant 12-month period prior to his request for leave; and

  (3) worked at a location where 50 or more employees worked.

          8.     At all relevant times hereto, Plaintiff engaged in statutorily protected activity under

  the FMLA by taking FMLA-qualifying leave for a serious health condition as defined by the

  FMLA.

          9.     At all relevant times hereto, Defendant was an “employer” covered under the ADA

  and FCRA because it employed over 15 individuals.

          10.    At all relevant times hereto, Plaintiff was disabled in that he suffered from a medical

  condition that substantially affected one or more of his major life activities.

                                    FACTUAL ALLEGATIONS

          11.    Plaintiff worked for Defendant from on or about August 1, 2016 through on or

  about July 7, 2018 when his employment was wrongfully terminated.

          12.    In or about February 2018, Plaintiff began suffering from heart-related medical

  issues that resulted in Plaintiff having open heart surgery on or about February 26, 2018.

          13.    These medical issues left Plaintiff in need of FMLA-qualifying leave, which

  Plaintiff applied for and Defendant approved.

          14.    After the expiration of the 12-week leave period on or about May 21, 2019, Plaintiff

  requested, and Defendant approved, a reasonable accommodation for his disability – additional

  leave time.

          15.    On or about June 22, 2018, Plaintiff contacted Defendant to notify it that he had

  been cleared to return to work on July 2, 2018 and asked Defendant whether Defendant needed

  anything further from him before that date. Defendant did not respond to Plaintiff until July 7,

  2018.



                                                        3
Case 0:19-cv-62557-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 4 of 7



         16.     On or about July 7, 2018, Defendant notified Plaintiff that he could not return to

  work. Defendant alleged Plaintiff was being terminated as part of a reduction in force.

         17.     Plaintiff, however, was replaced by a non-disabled employee.

         18.     Defendant’s reasons for Plaintiff’s termination – a reduction in force – were

  pretextual for the real reason why Plaintiff was terminated. Plaintiff was terminated because he

  used FMLA-qualifying leave and based on his disability.

         19.     Defendant retaliated against Plaintiff for utilizing what he believed to be proper and

  authorized FMLA leave.

         20.     The timing of Plaintiff’s termination demonstrates a causal connection between his

  FMLA leave and the unlawful actions taken by Defendant against him – his termination.

         21.     Moreover, Defendant terminated Plaintiff based on his disability.

         22.     As a direct result of this unlawful termination, Plaintiff suffered damages, including

  lost wages, benefits, and other remuneration to which he was entitled.

         23.     Defendant purposefully and intentionally retaliated against Plaintiff for using

  FMLA-qualifying leave and based on Defendant’s disability.

         24.     Defendant did not have a subjective or objective good faith basis for its actions.

        COUNT I: RETALIATION UNDER THE FMLA (29 U.S.C. § 2601, ET SEQ.)

         25.     Plaintiff adopts and re-alleges, as if fully set forth herein, the allegations contained

  in paragraphs 1, 3-8, 11-16, 18-20, and 22-24.

         26.     At all times relevant hereto, Plaintiff was protected under the FMLA.

         27.     Plaintiff engaged in statutorily protected activity by exercising his FMLA rights

  and applying for and taking FMLA-qualifying leave.




                                                        4
Case 0:19-cv-62557-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 5 of 7



         28.     Plaintiff suffered an adverse employment action when his employment with

  Defendant was terminated.

         29.     Plaintiff’s FMLA-qualifying leave ended on or about May 21, 2018. Plaintiff’s

  employment was terminated less than two months later.

         30.     Defendant retaliated against Plaintiff by terminating his employment because

  Plaintiff exercised his FMLA rights

         31.     Defendant acted with the intent to retaliate against Plaintiff because Plaintiff

  exercised his rights to take approved leave pursuant to the FMLA.

         32.     As a direct result of Defendant’s intentional, willful and unlawful acts of retaliating

  against Plaintiff for exercising his rights pursuant to the FMLA, Plaintiff has suffered damages

  and incurred reasonable attorneys’ fees and costs.

         33.     As a direct result of Defendant’s willful violation of the FMLA, Plaintiff is entitled

  to liquidated damages.

                 WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an

  equal amount as liquidated damages, equitable relief, including front pay, declaratory relief,

  reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

  just and appropriate.

               COUNT II – DISABILITY DISCRIMINATION IN VIOLATION OF THE
                               ADA (42 U.S.C. § 12111 ET SEQ.)

         34.     Plaintiff adopts and re-alleges, as if fully set forth herein, the allegations contained

  in paragraphs 2-5, 9-18, and 21-24.

         35.     At all times relevant hereto, Defendant was an “employer” subject to the provisions

  of the ADA, 42 U.S.C. § 12111(5)(A).




                                                        5
Case 0:19-cv-62557-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 6 of 7



          36.     At all times relevant hereto, Plaintiff was a “qualified individual” with a

  “disability,” as defined in the provisions of the ADA, 42 U.S.C. § 12102; 42 U.S.C. § 12111(8).

          37.     The ADA prohibits discrimination against an employee because of an employee’s

  known or perceived disability.

          38.     Defendant and/or its agents or employees acting on its behalf discriminated against

  Plaintiff based on his disability.

          39.     Defendant’s conduct was intentional, deliberate and willful and in callous disregard

  of Plaintiff’s rights.

          40.     Defendant’s acts of discrimination caused Plaintiff to suffer economic losses,

  mental and emotional distress, embarrassment and humiliation.

          41.     By reason of Defendant’s discrimination, Plaintiff is entitled to all legal and

  equitable remedies available under the ADA.

                  WHEREFORE, Plaintiff demands judgment against Defendant for lost back pay,

  front pay and all other equitable relief, compensatory damages, punitive damages, pre- and post-

  judgment interest, taxable costs, and a reasonable attorney’s fees pursuant to 42 U.S.C. §12117

  and for all other relief the Court deems just and proper.

                   COUNT III – DISABILITY DISCRIMINATION IN VIOLATION OF THE
                               FCRA (FLA. STAT. CHAPTER 760 ET SEQ.)

          42.     Plaintiff adopts and re-alleges, as if fully set forth herein, the allegations contained

  in paragraphs 2-5, 9-18, and 21-24.

          43.     At all times relevant hereto, Defendant was an “employer” subject to the provisions

  of the Fla. Stat. §760.02(7).

          44.     At all times relevant hereto, Plaintiff suffered from a “handicap” as defined in the

  provisions of Fla. Stat. §760.22(7).

                                                         6
Case 0:19-cv-62557-KMW Document 1 Entered on FLSD Docket 10/15/2019 Page 7 of 7



          45.     Defendant has engaged in unlawful employment practices in violation of Fla. Stat.

  § 760.10 by terminating Plaintiff’s employment with Defendant based on his disability.

          46.     Defendant has deprived the Plaintiff of equal employment opportunities and

  otherwise adversely affected his status as an employee based on his disability.

          47.     The effect of the practices complained of has been to deprive Plaintiff of equal

  employment opportunities and otherwise adversely affect her status as an employee based on her

  disabilities.

          48.     Defendant’s unlawful equal practices above were done with malice or with reckless

  indifference to the Florida statutory protected rights of the Plaintiff.

                  WHEREFORE, Plaintiff demands judgment against Defendant for lost back pay,

  front pay and all other equitable relief, compensatory damages, punitive damages, pre- and post-

  judgment interest, taxable costs, and a reasonable attorney’s fees pursuant to Fla. Stat. §760.11(5)

  and for all other relief the Court deems just and proper.

                                    DEMAND FOR JURY TRIAL

                  Plaintiff demands trial by jury on all issues so triable.

                  Dated this 15th day of October 2019.

                                                 By:     /s/ Diane P. Perez____________
                                                         Diane P. Perez, Esq., B.C.S. (41869)
                                                         E-mail: diane@dianeperezlaw.com
                                                         DIANE PEREZ, P.A.
                                                         201 Alhambra Circle, Suite 1200
                                                         Coral Gables, Florida 33134
                                                         Telephone: (305) 985-5676
                                                         Facsimile: (305) 985-5677
                                                         Attorney for Plaintiff




                                                         7
